Citation Nr: 0811235	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  06-35 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which denied the benefit sought 
on appeal.


FINDING OF FACT

The veteran did not engage in combat with the enemy and does 
not have a verified stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154(b), (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996).

History and analysis

The veteran asserts that he has PTSD due to his service in 
Vietnam.

The veteran's service medical records, including the 
September 1970 discharge examination report, do not reveal 
any psychiatric complaints or findings.

The veteran complained of nightmares and depression in a 
September 2005 VA mental hygiene clinic note.  On VA 
psychiatric examination in September 2005, the veteran 
reported that while in Vietnam, he hit a Vietnamese soldier 
on a bicycle and then other soldiers started shooting at him, 
so he drove away.  According to the note, the veteran stated 
he was going to be charged with hit and run, but since he was 
being shot at, he was not charged.  The diagnosis was PTSD 
and depression.  This PTSD diagnosis has continued as 
reflected in VA outpatient records during the fall of 2005 
through the most recent VA clinic progress note of September 
2006.

In May 2005, the VA sent the veteran a form requesting 
details of his stressors.  This form was never returned by 
the veteran.  Despite requests from the RO for specific 
stressor information sufficient to warrant further 
investigation, the veteran has not supplied the requested 
information.  

While the VA is obligated to assist a claimant in the 
development of a claim, there is no duty on the VA to prove 
the claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the factual data required by VA 
to provide a successful search, such as the names, dates, and 
places of the stressors are straightforward facts and do not 
place an impossible or onerous task on the appellant.  The 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Id.  

The Board has reviewed the veteran's service personnel 
records, but finds no indication that he was exposed to 
combat and no information to confirm his claimed stressor.  
The veteran's DD 214 shows that he served in the United 
States Army from September 1967 to September 1970.  His 
military occupational specialty was crawler tractor operator.  
He received the Vietnam Service Medal, the Vietnam Campaign 
Medal and the National Defense Service Medal, but did not 
receive any decorations or medals which are awarded 
exclusively for involvement in combat.

His service personnel records also show that he was in 
Vietnam from February 1968 to February 1969 and from October 
1969 to September 1970.  A section of the personnel records 
titled "Campaigns" lists the Vietnam Counter Offensives 
Phase IV & V, Tet 69 Counter Offensive and "Current 
Campaign."  Such notations regarding campaigns do not 
establish involvement in combat.  As a general matter, 
evidence of participation in an "operation" or "campaign" 
often would not, in itself, establish that a veteran engaged 
in combat, because those terms ordinarily may encompass both 
combat and non-combat activities.  VAOPGCPREC 12-99 (October 
18, 1999).  Additional information regarding the veteran's 
participation could establish that the veteran did, in fact, 
engage in combat with the enemy, but such information is 
lacking in this case.  Based on the above the Board finds 
that there is no evidence indicating that the veteran engaged 
in combat with the enemy. 

While the veteran has received diagnoses of PTSD from VA 
medical personnel, the veteran does not meet the criteria for 
service connection for PTSD.  In this case the record does 
not corroborate the veteran's claimed stressor through 
credible supporting evidence.  The evidence does not reveal 
supporting lay statements and the veteran has provided no 
evidence, such as names, dates, and places to corroborate or 
verify his alleged stressor.  In short, the sole supporting 
evidence that the alleged stressful event occurred are the 
veteran's own statements of the experience.  A non-combat 
veteran's lay testimony regarding in-service stressors is 
insufficient to establish the occurrence of the stressor.  
Cohen, 10 Vet. App. at 141; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Because the veteran did not engage in combat and because his 
reported stressor has not been verified or corroborated, the 
claim for PTSD must be denied.

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

By a May 2005 letter the RO sent the veteran the required 
notice.  The letter specifically informed him of the type of 
evidence needed to support the claim, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
He was, in essence, told to submit all pertinent evidence he 
had in his possession pertaining to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
acknowledges that the veteran was not provided notice of the 
appropriate disability rating and effective date of any grant 
of service connection.  There is no prejudice to the veteran 
in proceeding with the issuance of a final decision despite 
VA's failure to provide the specific notice required by 
Dingess, as his claim for service connection is being denied.  
See Dingess, supra.  Therefore, issues concerning the degree 
of disability or the effective date of the award do not arise 
here.

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service medical records, service 
personnel records and VA medical records.  While the 
veteran's representative asserted in February 2008 that the 
veteran's claim should be remanded for additional service 
personnel records and for unit records, as noted above, the 
veteran's service personnel records have been obtained and 
the veteran has failed to provide any specific dates or other 
details regarding his alleged stressor.  In addition, the 
Board concludes that an examination in connection with the 
veteran's claim for compensation is not necessary in this 
instance, as the claim must be denied for lack of evidence of 
a verified stressor.  Consequently, the Board finds that all 
pertinent evidence has been obtained.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for PTSD is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


